DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US PGPub. 2017/0106235) in view of Goodstadt (US PGPub. 2019/0033148). Carter et al. describes essentially the same invention as claimed, including:  

    PNG
    media_image1.png
    629
    748
    media_image1.png
    Greyscale


A therapeutic isometric testing and isotonic training exercise device (Examiner notes the device of Carter et al. in Figure 74 can be used for isometric training by pausing at any point in a repetition or by selecting a weight amount greater than that which the user can lift), comprising: a primary frame (Fig. 74, the bottom horizontal frame member is considered a primary frame); a seat assembly (Fig. 74, seatback and seat and associated frame); a seat handle (Fig. 74, handle adjacent seat pad); an articulating frame (Fig. 74, frame associated with leg press plate); an articulating handle (Fig. 74, handle on leg press plate); a weight frame (Fig. 74); a plurality of weights (Fig. 
Carter et al. does not show a plurality of sensors on the device.
Goodstadt, from the same field of endeavor, teaches a device (100) coupleable to a standard weight training machine with a weight stack (Goodstadt para. 31 “Device 100 is used to provide an objective analysis of force applied to a weight stack, such as, for example, a quadriceps exercise machine.” And para. 34: “As shown in Figs. 3 and 5, device 100 is connected to a standard weight training machine (WTM) 50 that utilizes a weight stack 53 for resistance.”). The  Goodstadt device (Goodstadt part number 100) uses a load cell (Goodstadt part number 110) to “provide an objective analysis of force applied to a weight stack.” (Goodstadt para. 31). Goodstadt also describes an accelerometer (Goodstadt para. 33: “Optionally, a triaxial accelerometer 161 can be located with converter 160”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include the sensors taught by Goodstadt on the device of Carter et al. Doing so provides the predictable result of allowing the Carter et al. exercise device to be used to evaluate fitness/strength of the users. Therefore, it would have been prima facie obvious to modify Carter et al. as taught by Goodstadt to obtain the invention as claimed. 
Regarding claim 2, wherein said seat assembly further comprises a seat pad, seat back, and seat headrest (Fig. 74).  

Regarding claim 4, wherein said seat handle transmits a user force to said plurality of weights (see cable attached to seat frame in Fig. 74) wherein said articulating handle transmits said user force to said plurality of weights (see connection of cable to articulating frame); and wherein said foot plate transmits said user force to said plurality of weights (see connection of cable to articulating frame, Fig. 74).  

Allowable Subject Matter
Claims 5-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 for cited art of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNDHARA M GANESAN whose telephone number is (571)272-3340. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784